DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/06/2022 has been entered. Acknowledgement is made to applicant' s amendment of claims 1, 5, 7-9, 16 and 20. Claims 2-4 and 6 are cancelled. Claims 21-23 are new additions. Claims 1, 5 and 7-23 are pending in this application. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Non-Final Rejection mailed 03/04/2022.
Allowable Subject Matter
Claims 1, 5 and 7-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “wherein the three main grooves are a first shoulder main groove disposed between the tire equator and the first tread edge, a second shoulder main groove disposed between the tire equator and the second tread edge, and a crown main groove disposed therebetween, and the four land portions include a first middle land portion between the first shoulder main groove and the crown main groove, and a second middle land portion between the second shoulder main groove and the crown mam groove, the first middle land portion is disposed such that the tire equator is located in the ground contact surface of the first middle land portion, and each of the first middle land portion and the second middle land portion is provided with a plurality of narrow grooves, in a middle land portion which is each of the first middle land portion and the second middle land portion, said plurality of narrow grooves includes transverse narrow grooves crossing the middle land portion, and non-transverse narrow grooves extending from the crown main groove and not crossing the middle land portion, in the first middle land portion, the non-transverse narrow grooves are respectively connected to the transverse narrow grooves which are adjacent to the non-transverse narrow grooves in a first tire circumferential direction, in the second middle land portion, the non-transverse narrow grooves are respectively connected to the transverse narrow groove which are adjacent to the non-transverse narrow groove in a second tire circumferential direction opposite to the first tire circumferential direction, and each of the non-transverse narrow grooves comprises a first portion extending along the transverse narrow grooves, and a second portion bent and extending from the first portion and connected to the transverse narrow groove”.
The closest prior art of record is considered to be newly cited Suzuki (US 2019/0118580 A1) which discloses a tire tread pattern having the structure of a plurality of lug grooves 5 and narrow grooves 6. The lug grooves 5 are disposed on a center and intermediate land portion to extend completely across the land portions. Additionally, the lug groves 5 are configured to extend from a circumferential main groove to terminate within the land portions and connect with a narrow groove 6 which extends circumferentially to connect to the lug groove 5 which extends completely across the land portions.
Applicant contends in the Remarks, filed 06/06/2022, on page 2 that:
Applicant respectfully submits that the cited references, either alone or in combination, fail to make obvious the claimed invention, as they fail to disclose, teach, or suggest at least the particular features:

[l] the tire equator is located in the ground contact surface of the first middle land portion; a plurality of narrow grooves is provided in each of the first and second middle land portions, wherein the narrow grooves include transverse narrow grooves crossing the first and second middle land portions, and non-transverse narrow grooves extending from the crown main groove and not crossing the first and second middle land portions, and wherein each of the non-transverse narrow grooves includes a first portion extending along the transverse narrow grooves, and a second portion bent and extending from the first portion and connected to the transverse narrow groove; 

[2] in the first middle land portion, the non-transverse narrow grooves are respectively connected to the transverse narrow grooves which are adjacent to the non-transverse narrow grooves in a first tire circumferential direction; 

[3] in the second middle land portion, the non-transverse narrow grooves are respectively connected to the transverse narrow groove which are adjacent to the non-transverse narrow groove in a second tire circumferential direction opposite to the first tire circumferential direction.

As recited in amended claim 1. 

This argument is convincing. Newly cited Suzuki, nor prior art Ohno, Sumitomo 2015, Wakasugi discloses the claimed tread pattern strcuture. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749